J-S84004-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA
                           Appellee

                      v.

HAKIM MOORE,

                           Appellant                 No. 2242 EDA 2017


       Appeal from the Judgment of Sentence Entered June 19, 2017
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0010177-2016


BEFORE: BENDER, P.J.E., OTT, J., and FORD ELLIOT, P.J.E.

MEMORANDUM BY BENDER, P.J.E.:                        FILED MARCH 20, 2019

      Appellant, Hakim Moore, appeals from the judgment of sentence of an

aggregate term of 9½-19 years’ incarceration, imposed after he was convicted

of several firearm offenses. Appellant solely challenges the trial court’s order

denying suppression of the seized firearm. After careful review, we affirm.

      The trial court summarized the facts established at the suppression

hearing as follows:

            Before trial, Appellant brought a motion to suppress physical
      evidence—namely, a firearm which police recovered from his
      person in the area of 1600 West Susquehanna Avenue, in the city
      and county of Philadelphia, Pennsylvania. The sole witness at the
      suppression hearing was Philadelphia Police Officer, Daniel
      Loesch, who has been a police officer for nine (9) years and had
      worked in the 22nd District for five (5) years. 1600 West
      Susquehanna Avenue is located in the 22nd District. []N.T.,
      4/17/17, [at] 4-5, 18-19[].
J-S84004-18


            At around 9:20 p.m. on October 13, 2016, Officer Loesch
     and his partner, Officer David Rausch, were patrolling the area of
     1600 West Susquehanna Avenue in plain clothes and an unmarked
     patrol car. Officer Rausch was the driver while Officer Loesch was
     the recorder. Although the patrol car was unmarked, it had dark
     tinted windows, a spotlight on the driver’s side, police lights in the
     grille of the vehicle, and police lights in the windshield area
     towards the top. The vehicle’s spotlight and grille lights were not
     turned on, but they would have been visible to bystanders outside
     the vehicle. []Id. at … 4-5, 9-11, 26[].

            Officer Loesch first observed Appellant standing outside a
     deli located on the corner of the 1600 block of West Susquehanna
     Avenue, approximately thirty (30) to forty (40) feet away from
     the officers’ patrol car. The store is located at a busy intersection
     and other people were in the area, but nobody was standing with
     Appellant. Officer Loesch testified that he has made prior arrests
     near 1600 West Susquehanna Avenue, and has been present in
     that area when fellow officers recovered firearms from individuals.
     He testified that there had been “numerous [prior] shootings in
     that area,” including a recent shooting only “a half of a block
     away.” Officer Loesch receives yearly firearms training, during
     which he is “taught different tactics on how firearms are concealed
     [and] different ways they’re carried.” Officer Loesch also is a
     member of the Narcotics Enforcement Team (NET), and he
     testified that 1600 West Susquehanna Avenue is “one of the areas
     that [NET] receives the most complaints about.” []Id. at … 4-5,
     8, 18-21[].

            As the officers drew closer in their patrol car, Appellant
     looked in their direction and grabbed towards his waistband area,
     “like in his middle right where your navel or belly button is at.”
     Officer Loesch believed Appellant was armed with a gun because
     of “[t]he way he grabbed towards the waistband area, almost
     blading himself away from us and immediately turn[ing] his back
     and enter[ing] the store quickly.” As Appellant entered the store,
     “he was adjusting” his waistband again. On approximately 20 or
     30 prior occasions, Officer Loesch had recovered firearms from
     people who made similar movements towards their waistbands as
     Appellant. []Id. at … 6-9, 18[]. Officer Loesch further explained
     that he has participated in “[p]robably over 50” arrests involving
     firearms, and in about one-half (½) of those arrests, the suspect
     had made the same “movement” as Appellant. []Id. at … 21-
     23[].


                                     -2-
J-S84004-18


            After Officer Rausch parked the patrol car, Officer Loesch
      exited his patrol car and started walking towards the door of the
      deli. Officer Loesch was wearing his police vest and police badge.
      []Id. at … 11-13[]. He observed Appellant coming from the rear
      of the store out of one of the aisles approaching the line for the
      cashier, where he then stood in line as if he was paying for
      something.     Then, without having anything in his hand to
      purchase, or interact[ing] with the cashier or anyone else inside
      the store, Appellant started to walk back out of the deli. When
      Appellant reached the store’s doorway, Officer Loesch “made a
      decision to stop [Appellant] for an investigation and ... escorted
      him out to the side of the door so ... he wouldn’t impede any
      pedestrian traffic going in and out of the store.” []Id. at … 12-
      14[].

            Once outside the store, Officer Loesch “asked [Appellant] to
      put his hands up” because he believed Appellant had a weapon
      and feared for his own safety. Officer Loesch wanted Appellant’s
      hands to be “a further distance” from where “the waistband would
      be[.]” When Appellant raised his hands to about ear-level, “his
      sweatshirt went up enough where you could see the grips of the
      handgun in the waistband area ... just underneath his belly
      button.” Officer Loesch asked Appellant whether he possessed a
      license for the gun, and Appellant replied “no.” Officer Loesch
      therefore recovered the gun and placed it on property receipt, and
      then placed Appellant under arrest. []Id. at … 16-18, 21-22[].

Trial Court Opinion (TCO), 1/19/18, at 2-4.

      The Commonwealth charged Appellant with violations of 18 Pa.C.S. §§

6105 (persons not to possess, use, manufacture, control, sell or transfer

firearms) (count 1), 6106 (firearms not to be carried without a license) (count

2), and 6108 (carrying firearms on public streets or public property in

Philadelphia) (count 3). On November 16, 2016, Appellant filed a motion to

suppress the seized firearm, arguing, inter alia, that he had been “subjected

to a stop and frisk on less than reasonsable suspicion.” Appellant’s Motion to

Suppress, 11/16/16, at 1 (titled “Omnibus Motion”).     A suppression hearing



                                     -3-
J-S84004-18



was held on April 17, 2017, and the trial court denied the motion on April 18,

2017. Subsequently,

      Appellant proceeded by way of a stipulated waiver trial. The
      Commonwealth moved to incorporate all non-hearsay testimony
      from the … suppress[ion hearing], and then moved in the firearm
      recovered from [A]ppellant, the certificate of non-licensure, the
      ballistician report, and [A]ppellant’s court summary, deeming him
      ineligible to possess a firearm. The Commonwealth and then the
      defense rested.       The lower court convicted Appellant of all
      charges, and deferred sentencing pending the preparation of a
      [pre-]sentence report.

Appellant’s Brief at 4. On June 18, 2017, the trial court sentenced Appellant

to consecutive terms of 5-10, 3½-7, and 1-2 years’ incarceration at counts 1,

2, and 3, respectively, for an aggregate sentence of 9½-19 years’

incarceration.

      Appellant filed a timely notice of appeal on July 12, 2017, and a timely,

court-ordered Pa.R.A.P. 1925(b) statement on August 25, 2017.         The trial

court issued its Rule 1925(a) opinion on January 19, 2018.

      Appellant now presents the following question for our review:

      Did not the lower court err in failing to grant the motion to
      suppress the evidence seized from [A]ppellant where a plain
      clothes police officer in an unmarked car on routine patrol lacked
      reasonable suspicion to stop [A]ppellant who was simply standing
      in front of a corner store and did nothing more than adjust the
      waistband of his pants before entering the store?

Id. at 3.

      We review a claim that a trial court erred in denying a motion to

suppress under the following standard:

      We determine whether the court’s factual findings are supported
      by the record and whether the legal conclusions drawn from them

                                     -4-
J-S84004-18


       are correct. Where, as here, it is the defendant who is appealing
       the ruling of the suppression court, we consider only the evidence
       of the prosecution and so much of the evidence for the defense
       which remains uncontradicted when fairly read in the context of
       the whole record. If, upon our review, we conclude that the record
       supports the factual findings of the suppression court, we are
       bound by those facts, and may reverse only if the legal conclusions
       drawn therefrom are in error.

Commonwealth v. Walker, 836 A.2d 978, 980 (Pa. Super. 2003) (quoting

Commonwealth v. DeJesus, 787 A.2d 394, 401 (Pa. 2001)).

       Both parties and the trial court agree that the applicable constitutional

standard for stopping and searching Appellant for a weapon in this case was

‘reasonable suspicion.’

       A police officer may detain an individual in order to conduct an
       investigation if that officer reasonably suspects that the individual
       is engaging in criminal conduct. Commonwealth v. Cook, …
       735 A.2d 673, 676 ([Pa.] 1999). “This standard, less stringent
       than probable cause, is commonly known as reasonable
       suspicion.” Id. In order to determine whether the police officer
       had reasonable suspicion, the totality of the circumstances must
       be considered. In re D.M., 781 A.2d 1161, 1163 ([Pa.] 2001).
       In making this determination, we must give “due weight ... to the
       specific reasonable inferences [the police officer] is entitled to
       draw from the facts in light of his experience.” Cook, 735 A.2d
       at 676 (quoting Terry v. Ohio, 392 U.S. 1, 27 … (1968)). Also,
       the totality of the circumstances test does not limit our inquiry to
       an examination of only those facts that clearly indicate criminal
       conduct. Rather, “[e]ven a combination of innocent facts, when
       taken together, may warrant further investigation by the police
       officer.” Cook, 735 A.2d at 676.

Commonwealth v. Rogers, 849 A.2d 1185, 1189 (Pa. 2004).1

____________________________________________


1 The Fourth Amendment to the United States Constitution and Article 1,
Section 8 of the Pennsylvania Constitution are coextensive with respect to this
standard. See Commonwealth v. Stevenson, 832 A.2d 1123, 1127 (Pa.



                                           -5-
J-S84004-18



       Instantly, Appellant argues that Officer Loesch did not possess

reasonable suspicion to believe Appellant was engaged in criminal conduct—

specifically, the illegal possession of a firearm. He argues:

       When initially observed by police, … [A]ppellant[] was standing in
       front of a store opened for business. At some point, he grabbed
       at his waistband, turned to walk into the store, and adjusted his
       waistband again. These actions were neither suspicious nor
       illegal. Police Officer Loesch decided, solely on the basis of these
       innocuous actions, that [A]ppellant had a firearm….

Appellant’s Brief at 8. Essentially, Appellant asserts that Officer Loesch acted

based on a hunch, not reasonable suspicion.        “While the term ‘reasonable

suspicion’ is undoubtedly open to some degree of interpretation, it would seem

clear that it was meant to convey a level of suspicion that goes beyond an

‘educated hunch.’” Commonwealth v. Donaldson, 786 A.2d 279, 281 (Pa.

Super. 2001).

       The trial court concluded instead that, considering the totality of the

circumstances, Officer Loesch conducted a Terry stop based on reasonable

suspicion, not a mere hunch:

       All of these factors in their totality—namely that Appellant grabbed
       his waistband and bladed his body away upon seeing the police
       car; that he immediately entered the store and again grabbed at
       his waistband; that once inside the store he acted as if he was
       making a purchase but then left; that Officer Loesch is highly
____________________________________________


Super. 2003) (“The protection against unreasonable searches and seizures
afforded by the Pennsylvania Constitution is broader than that under the
Federal Constitution.     However, [i]n determining whether reasonable
suspicion exists for a Terry stop, the inquiry is the same under either Article
1, Section 8 of the Pennsylvania Constitution or the Fourth Amendment of the
United States Constitution.”) (internal citations, footnote, and quotation
marks omitted).

                                           -6-
J-S84004-18


       trained and experienced in recognizing Appellant’s movements as
       those exhibited by individuals secreting guns; that he has in fact
       recovered guns from individuals making the same movements 20-
       30 times; that 16th & Susquehana is known as a high crime area
       specifically for shootings—all of these factors combined gave
       Officer Loesch reasonable suspicion that Appellant was armed.

TCO at 8-9.

       We agree with the trial court. Although Appellant correctly argues that

many of his actions were not suspicious when considered in isolation, “[e]ven

a combination of innocent facts, when taken together, may warrant further

investigation by the police officer.” Cook, 735 A.2d at 676; see also Illinois

v. Wardlow, 528 U.S. 119, 125 (2000) (“Even in Terry, the conduct

justifying   the   stop    was    ambiguous      and   susceptible   of   an   innocent

explanation.”). Moreover,

       Terry accepts the risk that officers may stop innocent people.
       Indeed, the Fourth Amendment accepts that risk in connection
       with more drastic police action; persons arrested and detained on
       probable cause to believe they have committed a crime may turn
       out to be innocent. The Terry stop is a far more minimal
       intrusion, simply allowing the officer to briefly investigate further.

Wardlow, 528 U.S. at 126.

       Here, further investigation was warranted by Officer Loesch given that

Appellant engaged in evasive behavior in response to the arrival of police 2 in




____________________________________________


2 Evasive behavior is a relevant factor under the reasonable suspicion
standard. See Commonwealth v. Foglia, 979 A.2d 357, 361 (Pa. Super.
2009).




                                           -7-
J-S84004-18



a high-gun-crime area,3 where such behavior was consistent with the officer’s

experience during prior encounters with armed individuals.4               Appellant

counters that, unlike in Foglia, he was not “obviously aware of the police

presence.”    Appellant’s Brief at 13.         We disagree.   Whether Appellant was

aware of the police presence in this case is a factual question, and under our

standard of review, “we consider only the evidence of the prosecution and so

much of the evidence for the defense which remains uncontradicted….”

Walker, 836 A.2d at 980. Here, Appellant did not present any evidence at

the suppression hearing supporting his assertion that he was unaware of the

police presence.       However, the Commonwealth presented at least some

evidence through the testimony of Officer Loesch that supports the inference

that Appellant was reacting to the arrival of police. The trial court found that

evidence credible, and our standard of review demands that we honor the


____________________________________________


3 It is well-established that while presence in a high crime area is not by itself
sufficient to support a Terry stop, it is a relevant factor to consider under the
reasonable suspicion standard.        See Wardlow, 528 U.S. at 124 (“An
individual’s presence in an area of expected criminal activity, standing alone,
is not enough to support a reasonable, particularized suspicion that the person
is committing a crime. But officers are not required to ignore the relevant
characteristics of a location in determining whether the circumstances are
sufficiently suspicious to warrant further investigation. Accordingly, we have
previously noted the fact that the stop occurred in a ‘high crime area’ among
the relevant contextual considerations in a Terry analysis.”) (internal citation
omitted).

4“[I]f a suspect engages in hand movements that police know, based on their
experience, are associated with the secreting of a weapon, those movements
will buttress the legitimacy of a protective weapons search of the location
where the hand movements occurred.” Foglia, 979 A.2d at 361.

                                           -8-
J-S84004-18



court’s factual determination in that regard. See In re L.J., 79 A.3d 1073,

1080 (Pa. 2013) (“When we state that part of our ‘task’ is to determine

whether the record supports the suppression court’s factual findings, this is

another way of expressing that our standard of review is highly deferential

with respect to the suppression court’s factual findings and credibility

determinations. In other words, if the record supports the suppression court’s

findings, we may not substitute our own findings.”). Accordingly, we conclude

that Appellant’s claim lacks merit.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/20/19




                                      -9-